Case: 21-50106      Document: 00515996931         Page: 1    Date Filed: 08/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                  No. 21-50106                             August 26, 2021
                                Summary Calendar                            Lyle W. Cayce
                                                                                 Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Roderick Rodriguez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:15-CR-134-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Roderick Rodriguez has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Rodriguez has not filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50106     Document: 00515996931          Page: 2   Date Filed: 08/26/2021




                                   No. 21-50106


   brief and the relevant portions of the record reflected therein. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and the
   APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2